                                           Case 3:20-cv-01294-RS Document 72 Filed 04/09/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8
                                   9     TRADESHIFT, INC.,                                 Case No. 20-cv-01294-RS (TSH)
                                  10                    Plaintiff,
                                                                                           DISCOVERY ORDER
                                  11             v.
                                                                                           Re: Dkt. No. 71
                                  12     BUYERQUEST, INC.,
Northern District of California
 United States District Court




                                  13                    Defendant.

                                  14

                                  15          Defendant BuyerQuest moves to compel the deposition of Plaintiff Tradeshift’s CEO,
                                  16   Christian Lanng, which Tradeshift opposes, citing the apex doctrine. ECF No. 71.
                                  17          It’s undisputed that Lanng is an apex witness; he is the CEO, after all. The parties disagree
                                  18   on whether his personal involvement in the events at issue is enough to justify a deposition.
                                  19   BuyerQuest’s showing of Lanng’s involvement consists of the following three assertions:
                                  20                  • He attended and presented at pre-contracting sales pitches made to
                                  21          Smucker. Smucker has since sued Tradeshift for fraudulent inducement related to
                                  22          the Tradeshift/Smucker Agreement and based, in part, on those presentations.
                                  23                  • Tradeshift failed to timely pay BuyerQuest as required by the
                                  24          Tradeshift/BuyerQuest Agreement. Mr. Lanng participated in decisions about
                                  25          whether and when to pay BuyerQuest and BuyerQuest’s complaints about
                                  26          nonpayment were escalated to him.
                                  27                  • In November 2019, Mr. Lanng and Smucker’s CFO spoke directly via
                                  28          phone and Mr. Lanng reassured Smucker about Tradeshift’s financial stability in an
                                              Case 3:20-cv-01294-RS Document 72 Filed 04/09/21 Page 2 of 3




                                   1             attempt to convince Smucker to continue with the Tradeshift/Smucker Agreement.

                                   2             No one else participated in that call. Mr. Lanng attended at least one other in-

                                   3             person meeting with Smucker and BuyerQuest in October 2019 to discuss problems

                                   4             with the project.

                                   5             The first bullet point has essentially nothing to do with this case, as Smucker’s fraud

                                   6   claims are asserted in a different lawsuit pending in New York. The second bullet point is relevant

                                   7   to this lawsuit because it relates to the parties’ performance of the contract Tradeshift alleges

                                   8   BuyerQuest breached. And the third bullet is directly relevant to this case. Having established

                                   9   that Lanng had at least some direct involvement in relevant events, BuyerQuest is entitled to take

                                  10   his deposition. The apex doctrine is intended to shield executives from harassing depositions

                                  11   concerning events they did not participate in and whose knowledge about them derives only from

                                  12   what others reported to them. It is not intended to shield important witnesses from being
Northern District of California
 United States District Court




                                  13   examined about things they did. The Court does not accept Tradeshift’s argument that if Lanng

                                  14   was at a meeting and another Tradeshift employee was at the meeting, then his knowledge of that

                                  15   meeting is duplicative. Witnesses can remember things differently, and they are especially likely

                                  16   to if they had different roles at the meeting.

                                  17             Still, a phone call, a meeting, and some discussions about paying BuyerQuest are thin gruel

                                  18   for a seven-hour deposition of a CEO of a global company that has hundreds of employees.

                                  19   Discovery closes in three weeks, see ECF No. 60,1 so this limited showing of relevance is

                                  20   probably as good as it is ever going to get. The Court will allow BuyerQuest to depose Lanng for

                                  21   3.5 hours of record time; a full day isn’t warranted under the apex doctrine given the limited

                                  22   showing of Lanng’s involvement. The Court rejects Tradeshift’s request to narrowly limit the

                                  23   specific subjects that BuyerQuest can question Lanng about. As with any deposition, BuyerQuest

                                  24   can ask him about issues relevant to the case; it sometimes happens that a witness knows more or

                                  25   was more involved than the questioning attorney would have guessed from the documents or from

                                  26   what other deponents have said.

                                  27

                                  28   1
                                           Accordingly, the Court rejects Tradeshift’s argument that this deposition is premature.
                                                                                           2
                                           Case 3:20-cv-01294-RS Document 72 Filed 04/09/21 Page 3 of 3




                                   1          Accordingly, BuyerQuest’s motion to compel is granted in part as stated above.

                                   2          IT IS SO ORDERED.

                                   3

                                   4   Dated: April 9, 2021

                                   5
                                                                                                 THOMAS S. HIXSON
                                   6                                                             United States Magistrate Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      3
